Exhibit 10.2




Annex 1 to the Corporate Guarantee dated July 27th, 2017 in the amount of EUR 50
mn
in connection with the Umbrella Facility Agreement in the amount of EUR 50 mn
dated 27.07.2017 (the "Umbrella Facility Agreement")
 
 
 
 
 
 
 
 
The following branches and subsidiaries of Deutsche Bank AG ("Lending Offices")
have entered into business relationship
with the subsidiaries of IPG Laser GmbH (named hereinafter "IPG Laser Group")
 
 
 
 
 
 
 
 
In this context the following facilities of the Umbrella Credit Agreement dated
27. 07.2017 have been allocated
inter alia for the use of the companies listed hereafter:
 
 
 
 
 
 
 
 
Summary of credit agreements for the IPG Laser Group of companies in Germany and
abroad:
 
 
 
 
 
 
 
 
Debtor
Lending Office
local currency
amount (in currency)
Facility 1
Cash
Facility 2
Guarantee
Facility 3
Margin Line
total
if not in EURO convert to EURO
 
 
 
 
 
 
 
 
IPG Photonics (Italy) s.r.l., Via Kennedy 21, 20023 Cerro Maggiore (Milano),
Italy
Deutsche Bank Spa, Milano, Italy
 
 
3,000,000
0
0
3,000,000
IRE-Polus NTO, 141190, Fryazino pl. Vvedenskogo, Russia
Deutsche Bank Ltd., Moscow, Russia
 
 
0
0
0
0
IPG (Beijing) Fiber Laser Technology Company Limited
Deutsche Bank (China) Co., Ltd., Beijing, China
 
 
2,000,000
1,000,000
7,000,000
10,000,000
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
0
 
 
 
 
 
 
 
0
Total credit lines based on the guarantee
 
 
 
5,000,000
1,000,000
7,000,000
13,000,000
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Burbach, July 31, 2017
 
Cologne, 27th July, 2017
 
Place and date
 
Place and date
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Eugene Scherbakov
 
/s/ Joachim Gartz /s/ Maike Kordes


 
(corporate seal and binding signatures of the Guarantor)
 
(Deutsche Bank AG Filiale Deutschlandgeschäft)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Oxford, July 31, 2017 /s/ Timothy P.V. Mammen
 
 
 
 
 
 
(legally binding signature of IPG Photonics Corporation)
 
 
 
 
 
 








